MAINE	SUPREME	JUDICIAL	COURT	                                        Reporter	of	Decisions	
Decision:	  2018	ME	49	
Docket:	   	Oxf-17-366	
Argued:	    February	15,	2018	
Decided:	   April	5,	2018	
	
Panel:	     SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  CLAUDIA	SCHULZ	
                                         	
                                        v.	
                                         	
                                  HENDRIK	DOEPPE	
	
	
SAUFLEY,	C.J.,		

	     [¶1]		When	Hendrik	Doeppe’s	wife,	Claudia	Schulz,	filed	a	complaint	for	

protection	from	abuse	against	him	in	the	District	Court	located	in	South	Paris,	

Doeppe	fled	to	Florida	in	order	to	evade	service	of	process,	leaving	Schulz	and	

the	 couple’s	 two-year-old	 daughter	 in	 Maine.	 	 Two	 months	 later,	 Schulz	

prepared	a	complaint	for	divorce	from	Doeppe,	but	neither	she	nor	the	Oxford	

County	Sheriff’s	Office	was	able	to	serve	him	with	the	divorce	complaint.			

	     [¶2]	 	 On	 Schulz’s	 showing	 that	 she	 had	 diligently	 searched	 for	 Doeppe	

and	that	he	was	evading	service,	the	court	(South	Paris,	Woodman,	M.)	granted	

a	 motion	 for	 service	 of	 the	 divorce	 complaint	 by	 alternate	 means,	 allowing	

Schulz	 to	 effect	 service	 by	 publishing	 notice	 of	 the	 divorce	 complaint	 in	 the	

Lewiston	Sun	Journal.		Doeppe	failed	to	appear	at	the	divorce	hearing,	and	the	
2	

court	(Ham-Thompson,	M.)	entered	a	judgment	of	divorce,	defaulting	Doeppe.		

Doeppe	 moved	 for	 relief	 from	 that	 judgment	 pursuant	 to	 M.R.	 Civ.	P.	60(b),	

asserting	 that	 the	 court	 should	 have	 ordered	 additional	 efforts	 to	 notify	 him	

that	 an	 order	 permitting	 service	 by	 publication	 had	 been	 granted.	 	 Doeppe	

appeals	 from	 the	 court’s	 (Dow,	 J.)	 denial	 of	 that	 motion.	 	 We	 affirm	 the	

judgment.				

                                         I.		CASE	HISTORY	

         [¶3]		The	following	facts	are	drawn	from	the	procedural	record	and	the	

court’s	 findings	 on	 Doeppe’s	 motion	 to	 set	 aside	 the	 default.	 	 On	 February	 9,	

2016,	 Claudia	 Schulz	 filed	 a	 complaint	 for	 protection	 from	 abuse	 against	 her	

husband,	Hendrik	Doeppe.		See	19-A	M.R.S.	§	4005	(2017).		On	the	same	day,	

Doeppe	fled	Maine	and	traveled	to	Florida	in	order	to	evade	service.		While	he	

was	in	Florida	evading	service	of	process,	Doeppe	attempted,	through	family	in	

Germany,	to	pressure	Schulz	into	dismissing	the	complaint	for	protection	from	

abuse.1		Meanwhile,	in	her	efforts	to	serve	Doeppe,	Schulz	enlisted	the	support	

of	the	Oxford	County	Sheriff’s	Office,	but	she	was	 unable	to	locate	 Doeppe	 in	

order	to	serve	him	with	the	summons	and	complaint.			



     1		Doeppe	arranged	to	have	his	family,	who	resided	in	the	same	town	in	Germany	as	Schulz’s	family,	

pressure	her	family	to	persuade	Schulz	to	dismiss	the	complaint.	
                                                                                        3	

      [¶4]	 	 On	 April	 12,	 2016,	 Schulz	 prepared	 a	 complaint	 for	 divorce	 that	

included	a	request	for	a	determination	of	parental	rights	and	child	support.		On	

the	same	day,	the	sheriff’s	office	emailed	Doeppe’s	Lewiston	attorney	to	request	

Doeppe’s	 address	 and	 ask	 whether	 the	 attorney	 would	 accept	 service	 of	 the	

divorce	papers.		Doeppe’s	attorney	replied	that	he	was	not	authorized	to	accept	

service	on	behalf	of	Doeppe,	and	he	declined	to	provide	Doeppe’s	address.			

      [¶5]		On	April	26,	2016,	Schulz	sent	a	letter	along	with	the	summons	and	

a	copy	of	the	divorce	complaint	to	Doeppe’s	attorney	by	certified	mail.		In	the	

letter,	Schulz	stated,		

      Neither	the	sheriff’s	department,	the	court	nor	I	have	heard	back	
      from	your	client	and	his	location/address	remains	unknown,	even	
      with	knowledge	of	the	2	orders	to	be	served	to	him	.	.	.	.		
      	
      Therewith,	 your	 client,	 Hendrik	 Doeppe,	 needs	 to	 be	 served	 by	
      alternate	 means	 in	 our	 divorce	 case	 (CF/FM-201	 for	 references).		
      One	of	those	forms	is	to	attempt	service	by	mailing	you	a	copy	of	
      the	summons	by	certified/registered	mail	with	return	receipt.	
	
Doeppe’s	attorney	replied	that	he	was	“not	yet	authorized	to	accept	service”	on	

Doeppe’s	behalf.			

	     [¶6]	 	 On	 April	 27,	 2016,	 Schulz	 filed	 the	 complaint	 for	 divorce	 in	 the	

District	Court	in	South	Paris.		At	the	same	time,	she	filed	a	motion	seeking	the	

court’s	authorization	to	make	service	by	alternate	means.		Schulz	asserted	in	

her	motion	that	she	had	taken	all	of	the	steps	recounted	above.		In	addition,	she	
4	

stated	that	she	had	inquired	of	a	prior	landlord,	who	told	her	that	Doeppe	had	

moved	 to	 Germany;	 a	 former	 rental	 agency	 the	 couple	 had	 used,	 which	

indicated	that	Doeppe	would	not	give	his	current	address;	and	her	parents,	who	

had	unsuccessfully	sought	Doeppe’s	new	address	from	his	parents.		Schulz	also	

indicated	that	she	might	have	Doeppe’s	email	address,	which	had	inadvertently	

been	included	in	an	email	from	Doeppe’s	attorney	to	Schulz.		She	offered	to	use	

this	email	address	as	a	method	of	delivering	notice	to	Doeppe.			

      [¶7]	 	 The	 court	 (Woodman,	 M.)	 granted	 Schulz’s	 motion	 for	 service	 by	

alternate	means,	allowing	Doeppe	to	accomplish	service	by	publishing	notice	of	

the	divorce	action	once	per	week	for	three	weeks	in	the	Lewiston	Sun	Journal,	a	

newspaper	of	general	circulation	reaching	the	community	from	which	Doeppe	

had	recently	fled.		The	court	did	not	require	Schulz	to	send	a	copy	of	the	order	

granting	service	by	publication	to	Doeppe’s	email	or	to	his	attorney,	or	to	take	

any	actions	other	than	publication.			

      [¶8]		On	June	13,	2016,	Schulz	was	at	the	courthouse	in	order	to	attend	

one	of	the	hearings	scheduled	for	her	protection	from	abuse	claim.		While	at	the	

courthouse,	 Schulz	 encountered	 Doeppe’s	 attorney,	 who	 was	 present	 for	 a	

different	 case.	 	 Schulz	 explained	 to	 the	 attorney	 that	 she	 was	 attempting	 to	
                                                                                         5	

serve	 Doeppe	 in	 the	 divorce	 case,	 and	 she	 requested	 Doeppe’s	 address.	 	 The	

attorney	again	declined	to	provide	the	address	to	Schulz.			

      [¶9]	 	 On	 June	 17,	 2016,	 Schulz	 filed	 an	 affidavit	 averring	 that	 she	 had	

completed	service	by	publication.		The	court	(Ham-Thompson,	M.)	held	a	final	

hearing	and	entered	a	judgment	of	divorce	on	September	13,	2016.		See	4	M.R.S.	

§	 183(1)(D)(3)	 (2017);	 M.R.	 Civ.	 P.	 118.	 	 The	 judgment	 granted	 Schulz	 sole	

parental	rights	and	responsibilities,	with	no	rights	of	contact	for	Doeppe,	and	it	

ordered	Doeppe	to	pay	$62	per	week	in	child	support.			

      [¶10]	 	 On	 December	 19,	 2016,	 after	 multiple	 appearances	 in	 court	 to	

prosecute	 the	 complaint	 for	 protection	 from	 abuse,	 each	 of	 which	 had	 to	 be	

continued	 because	 Doeppe	 had	 not	 been	 served,	 Schulz	 dismissed	 the	

protection	from	abuse	complaint.		She	stated	that	she	could	no	longer	afford	to	

miss	work	to	attend	hearings	that	Doeppe	would	not	attend	and	which	could	

not	go	forward	because	Doeppe	could	not	be	served.			

      [¶11]		On	February	28,	2017,	Doeppe	filed	a	motion	for	relief	from	the	

divorce	judgment.		See	M.R.	Civ.	P.	60(b).		In	an	affidavit	he	filed	with	the	motion,	

Doeppe	acknowledged	that	he	had	declined	to	authorize	his	attorney	to	accept	

service	 of	 either	 complaint,	 and	 he	 conceded	 that	 his	 intent	 in	 traveling	 to	

Florida	was	to	evade	service.		He	asserted	that	because	he	was	a	German	citizen	
6	

whose	visa	had	expired,	a	“return	to	Maine	to	fight	either	case	.	.	.	was	too	great	

of	a	risk.”				

         [¶12]		The	court	(Dow,	J.)	held	an	evidentiary	hearing	on	the	motion	for	

relief	 from	 the	 divorce	 judgment.	 	 Based	 on	 competent	 evidence,	 the	 court	

found	 that	 Doeppe’s	 assertion	 that	 he	 did	 not	 know	 of	 the	 pending	 divorce	

action	against	him	was	“utterly	incredible”	and	that	Doeppe	had	intentionally	

evaded	service	of	process.2		See	Haskell	v.	Haskell,	2017	ME	91,	¶	12,	160	A.3d	

1176.		Further,	the	court	found	that	Doeppe’s	motion	for	relief	from	the	divorce	

judgment	 was	 a	 perpetuation	 of	 his	 effort	 to	 exert	 power	 and	 control	 over	

Schulz.		The	court	denied	the	motion.			

         [¶13]		Doeppe	timely	appealed	from	the	court’s	denial	of	his	Rule	60(b)	

motion.		See	M.R.	App.	P.	2(b)(3)	(Tower	2016);3	14	M.R.S.	§	1901	(2017).				




     2		The	court	initially	made	an	oral	ruling	from	the	bench,	summarily	denying	Doeppe’s	motion.		

Doeppe	moved	for	findings	of	fact	and	conclusions	of	law,	but	the	court	determined	that	Doeppe’s	
motion	 was	 improper	 because	 he	 failed	 to	 include	 proposed	 findings.	 	 See	 M.R.	 Civ.	 P.	 52(a).		
Nevertheless,	the	court	prudently	provided	findings	of	fact	and	conclusions	of	law	in	order	to	give	
context	and	clarity	to	the	litigation.		
     3		The	notice	of	appeal	was	filed	before	September	1,	2017,	the	effective	date	of	the	restyled	Maine	

Rules	of	Appellate	Procedure.		See	M.R.	App.	P.	1.	
                                                                                                                  7	

                                              II.		DISCUSSION	

	        [¶14]		Doeppe	argues	that	the	court	erred	by	denying	his	motion	for	relief	

from	judgment	because	the	judgment	against	him	is	void.4		Doeppe	contends	

that	service	by	publication	alone—without	any	additional	measures	to	notify	

him	 that	 alternate	 service	 had	 been	 authorized—failed	 to	 comply	 with	 M.R.	

Civ.	P.	 4	 and	 with	 the	 constitutional	 requirements	 governing	 service	 of	

process.5			

	        [¶15]	 	 “Service	 of	 process	 serves	 the	 dual	 purposes	 of	 giving	 adequate	

notice	 of	 the	 pendency	 of	 an	 action,	 and	 providing	 the	 court	 with	 personal	

jurisdiction	over	the	party	properly	served.”		Gaeth	v.	Deacon,	2009	ME	9,	¶	20,	

964	A.2d	621.		Whether	the	commencement	of	an	action	and	service	of	process	

comport	 with	 M.R.	 Civ.	 P.	 4	 and	 the	 Due	 Process	 Clause	 of	 the	 Fourteenth	




    4	 	 Throughout	 this	 litigation	 Doeppe	 has	 mistakenly	 asserted	 that	 he	 is	 entitled	 to	 relief	 from	

judgment	pursuant	to	the	catchall	provision	in	M.R.	Civ.	P.	60(b)(6).		In	fact,	because	Doeppe	contends	
that	the	court	that	entered	the	judgment	against	him	lacked	jurisdiction	as	a	result	of	a	failure	of	due	
process	 in	 the	 service	 of	 process,	 the	 pertinent	 provision	 is	 M.R.	 Civ.	 P.	 60(b)(4).	 	 That	 provision	
authorizes	relief	from	judgment	on	the	ground	that	a	judgment	is	void.		M.R.	Civ.	P.	60(b)(4);	see	also	
Alexander,	Maine	Appellate	Practice	§	430-A	at	303	(4th	ed.	2013)	(discussing	the	distinction).				
    5		With	the	exception	of	his	recitation	of	the	standard	of	review	used	in	examining	a	trial	court’s	

initial	 order	 granting	 service	 by	 publication,	 Doeppe	 does	 not	 argue	 in	 this	 appeal	 that	 the	 court	
abused	its	discretion	in	granting	service	by	publication.		Even	if	he	had	raised	the	argument,	however,	
we	would	conclude	that	the	court	acted	within	its	discretion	in	granting	the	motion	given	Schulz’s	
showing	that	she	had	exercised	due	diligence	in	searching	for	Doeppe,	M.R.	Civ.	P.	4(g)(1)(A),	and	
that	he	had	been	evading	process,	M.R.	Civ.	P.	4(g)(1)(B).		See	Phillips	v.	Johnson,	2003	ME	127,	¶	23,	
834	A.2d	938.			
8	

Amendment	is	a	question	of	law	that	we	review	de	novo.		In	re	Richard	E.,	2009	

ME	93,	¶	18,	978	A.2d	217.			

A.	    Compliance	with	M.R.	Civ.	P.	4(g)	

	      [¶16]		Doeppe	does	not	challenge	the	key	factual	findings	of	the	court.		He	

appears	 to	 rely	 on	 M.R.	 Civ.	 P.	 4(g)	 when	 he	 argues	 that	 a	 lawsuit	 does	 not	

properly	commence	until	the	order	for	service	by	alternate	means	is,	in	some	

manner	 approved	 by	 the	 court,	 actually	 delivered	 to	 the	 defendant.	 	 This	

reading	finds	no	support	in	the	Rule.		In	fact,	the	relevant	section	of	M.R.	Civ.	P.	4	

states	that	when	a	court	issues	an	order	granting	service	by	alternate	means,	

“the	 order	 shall	 also	 direct	 the	 mailing	 to	 the	 defendant,	 if	 the	 defendant’s	

address	 is	 known,	 of	 a	 copy	 of	 the	 order	 as	 published.”	 	 M.R.	 Civ.	P.	 4(g)(2)	

(emphasis	added).		Here,	because	of	his	own	efforts	to	evade	service,	Doeppe’s	

address	was	unknown	to	Schulz.		Rule	4	did	not	impose	a	requirement	that	a	

copy	of	the	order	granting	alternate	service	be	personally	delivered	to	him.			

B.	    Constitutional	Challenge				

       [¶17]		Doeppe	also	contends	that	the	court’s	failure	to	require	that	Schulz	

deliver	 the	 order	 to	 him	 by	 mailing	 a	 copy	 of	 that	 order	 to	 his	 attorney,	 to	

Doeppe’s		email,	or	to	his	friends	or	family	deprived	him	of	his	constitutional	

right	to	due	process.		See	U.S.	Const.	amend.	XIV,	§	1;	Me.	Const.	art.	I,	§	6-A.			
                                                                                          9	

       [¶18]	 	 At	 the	 outset,	 we	 note	 that	 Doeppe’s	 constitutional	 challenge	 is	

necessarily	 narrow.	 	 Because	 he	 cannot	 and	 does	 not	 contend	 that	 he	 was	

deprived	of	actual	notice	of	the	lawsuit,	Doeppe	argues	that	the	constitutional	

flaw	 was	 the	 failure	 to	 provide	 him	 with	 an	 email	 or	 letter	 to	 counsel	 giving	

notice	of	the	order	granting	service	by	publication.			

       [¶19]		Ordinarily,	we	examine	the	adequacy	of	service	by	publication	to	

determine	 whether	 the	 publication	 is	 “reasonably	 calculated,	 under	 all	 the	

circumstances,	to	apprise	interested	parties	of	the	pendency	of	the	action	and	

afford	 them	 an	 opportunity	 to	 present	 their	 objections.”	 	 Mullane	 v.	 Cent.	

Hanover	Bank	&	Tr.	Co.,	339	U.S.	306,	314	(1950).		Guided	by	Mullane,	we	have	

held	 that	 publication	 as	 a	 method	 of	 service	 should	 be	 used	 only	 as	 a	 “last	

resort.”		Gaeth,	2009	ME	9,	¶	26,	964	A.2d	621.				

       [¶20]	 	 Neither	 Mullane	 nor	 Gaeth	 is	 exactly	 on	 point	 here,	 however,	

because	the	question	is	not	whether	publication	was	adequate	to	give	Doeppe	

actual	notice	of	the	pending	action;	he	was	well	aware	that	Schulz	was	filing	a	

divorce	complaint,	and	his	lawyer	had	received	a	copy	of	the	complaint.		Rather,	

because	Doeppe	had	actual	notice	of	the	complaint	that	would	be	filed	with	the	

court,	and	was	undoubtedly	aware	of	Schulz’s	efforts	to	serve	him,	the	question	

we	 must	 address	 is	 whether	 the	 court’s	 failure	 to	 require	 that	 Doeppe	 be	
10	

notified	 by	 email	 or	 through	 counsel	 of	 the	 order	 granting	 service	 by	

publication,	thereby	triggering	the	time	frame	for	his	response,	deprived	him	

of	his	right	to	due	process.				

       [¶21]		We	have	not	conducted	this	inquiry	before,	and	we	do	so	here	by	

weighing	the	interests	of	both	parties	and	the	benefit	to	be	gained	from	more	

substantial	measures,	and	considering	whether	the	procedures	used	comport	

with	 “traditional	 notions	 of	 fair	 play	 and	 substantial	 justice.”	 	 See	 Milliken	 v.	

Meyer,	311	U.S.	457,	463	(1940);	cf.	Griffin	v.	Bierman,	941	A.2d	475,	482	(Md.	

2008)	 (balancing	 “the	 interests	 of	 the	 state	 or	 the	 giver	 of	 notice	 against	 the	

individual	 interest	 sought	 to	 be	 protected”).	 	 In	 conducting	 our	 analysis,	 we	

view	the	facts,	and	all	reasonable	inferences	that	can	be	drawn	from	the	facts,	

in	the	light	 most	favorable	to	the	trial	court’s	judgment.		Pelletier	v.	Pelletier,	

2012	ME	15,	¶	13,	36	A.3d	903.			

       [¶22]	 	 As	 a	 preliminary	 matter,	 we	 note	 that	 when	 the	 court	 has	

information	 regarding	 other	 potential	 methods	 for	 service	 of	 an	 order	 or	 a	

complaint,	the	better	practice	is	for	the	court	to	augment	its	order	for	service	

by	alternate	means	with	any	reasonably	available	and	inexpensive	methods	of	

contacting	a	defendant,	including	service	on	the	defendant’s	attorney.		See	M.R.	

Civ.	P.	4(g)	Advisory	Committee	Note	to	2010	Amendment	(“Even	if	service	by	
                                                                                         11	

publication	 is	 permitted,	 the	 court	 may	 still	 require	 that	 .	 .	 .	 notice	 of	 the	

publication	 be	 provided	 to	 the	 party	 to	 be	 served	 through	 other	 alternative	

means,	including	regular	mail,	certified	mail	or	electronic	mail	.	.	.	.”).		Here,	the	

court	could	have	required	Schulz	to	send	an	email	to	Doeppe’s	possible	email	

address	or	notify	Doeppe’s	attorney	of	the	order	for	service	by	publication,	or	

both.		The	question	is	whether	the	court’s	decision	not	to	require	these	extra	

steps	resulted	in	a	failure	of	due	process.			

       [¶23]		We	begin	this	inquiry	by	examining	Schulz’s	interest	in	achieving	

finality.		That	interest	is	substantial.		The	record	reveals	that	Schulz	was	forced	

to	 miss	 work	 on	 several	 occasions	 to	 attend	 hearings	 on	 the	 complaint	 for	

protection	from	abuse,	a	complaint	that	she	was	ultimately	forced	to	dismiss	as	

a	result	of	Doeppe’s	successful	efforts	to	evade	service.		She	undertook	diligent	

efforts	to	locate	Doeppe	and	displayed	a	genuine	desire	to	serve	him,	yet	those	

efforts	were	frustrated	by	Doeppe’s	evasive	tactics.		Given	that	Doeppe	evaded	

process	in	an	effort	to	exert	influence	and	control	over	Schulz,	Schulz’s	interest	

in	achieving	finality	is	very	high.			

       [¶24]	 	 In	 examining	 Doeppe’s	 interests,	 the	 record	 confirms	 that	 he	

engaged	 in	 an	 unabashed	 effort	 to	 evade	 service,	 abandoned	 his	 daughter,	
12	

provided	no	financial	support	for	either	his	wife	or	his	daughter,	and	avoided	

the	potential	consequences	of	his	behavior	in	Maine.6			

        [¶25]		We	also	consider	the	minimal	benefit	that	would	have	been	gained	

by	 requiring	 Schulz	 to	 attempt	 to	 send	 the	 order	 to	 Doeppe	 via	 email,	 to	 his	

lawyer,	or	to	his	acquaintances.		The	trial	court	could	reasonably	have	inferred	

that	any	extra	efforts	at	notifying	Doeppe	would	have	been	fruitless	given	that	

Doeppe’s	attorney	had	been	notified	of	the	divorce	action	at	least	three	times,	

had	 received	 a	 copy	 of	 the	 divorce	 complaint	 and	 summons,	 and	 knew	 that	

Schulz	was	seeking	an	order	for	service	by	alternate	means.		Moreover,	Doeppe	

explicitly	 asserted	 in	 an	 affidavit	 accompanying	 his	 motion	 to	 set	 aside	 the	

default	that	it	would	have	been	“too	great	of	a	risk”	to	return	to	Maine	“to	fight	

either	case”—an	assertion	that	casts	doubt	on	any	claim	that,	had	he	received	

the	order,	he	would	have	appeared.			




   6		Doeppe’s	conduct	clearly	demonstrates	that	he	was	not	seriously	concerned	with	the	outcome	

of	the	litigation.		To	the	extent	that	Doeppe	now	claims	an	interest	in	that	outcome,	he	asserts	that	
the	order	entered	upon	his	failure	to	appear,	granting	Schulz	sole	parental	rights	and	responsibilities,	
was	tantamount	to	an	order	terminating	his	parental	rights.		In	contrast	to	a	termination	of	parental	
rights	order,	the	order	at	issue	here	is	not	permanent	and	can	be	amended	upon	his	showing	that	
there	is	a	substantial	change	in	circumstances	and	that	he	is	ready	to	take	responsibility	for	his	own	
actions	and	become	an	appropriately	involved	parent.		19-A	M.R.S.	§	1653(10)	(2017);	19-A	M.R.S.	
§	1657	(2017).		Because	this	option	remains	available	to	Doeppe,	the	judgment	did	not	permanently	
deprive	him	of	his	right	to	have	a	relationship	with	his	daughter.	
                                                                                        13	

       [¶26]	 	 Finally,	 we	 must	 determine	 whether	 the	 procedures	 used	 as	 a	

whole	comport	with	traditional	notions	of	fair	play	and	substantial	justice.		The	

motion	court	found,	with	support	in	the	record,	that	Doeppe	had	successfully	

evaded	 process	 and	 was	 using	 the	 process	 rules	 in	 order	 to	 further	 exert	

influence	and	control	over	Schulz.		In	the	past,	we	have	refused	to	countenance	

efforts	 by	 defendants	 to	 evade	 service	 of	 process.	 	 E.g.,	 TD	Banknorth,	 N.A.	 v.	

Hawkins,	2010	ME	104,	¶¶	15-17,	5	A.3d	1042.		Here,	Doeppe	not	only	evaded	

service,	but	did	so	as	part	of	a	pattern	of	controlling	behavior	toward	Schulz.		

Due	process	does	not	require	us	to	be	complicit	in	that	conduct.			

       [¶27]	 	 In	 sum,	 we	 decline	 to	 set	 aside	 the	 court’s	 determination	 that	

service	by	publication	was	adequate.		This	conclusion	should	not	be	surprising.		

When	a	litigant	affirmatively	works	to	avoid	service	of	process	and	is	successful	

in	that	pursuit,	his	later	objection	to	the	form	of	alternate	service	chosen	by	the	

court	will	likely	be	unavailing.			

       The	entry	is:	

                     Judgment	affirmed.		
	
	      	      	      	      	      	
	                           	
14	

E.	Chris	L’Hommedieu,	Esq.	(orally),	Lewiston,	for	appellant	mother	
	
Joe	Lewis,	Esq.	(orally),	Port	City	Legal,	Portland,	for	appellee	Claudia	Schulz	
	
	
South	Paris	District	Court	docket	number	FM-2016-57	
FOR	CLERK	REFERENCE	ONLY